DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
1- A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
 
Amendment 
2- The filed Request for Continued Examination amendment has been entered and fully considered. Claims 1-18 remain pending in the application, where independent Claims 1 and 10 have been amended.



Response to Arguments
3- Applicant’s amendments and their corresponding arguments, with respect to the rejection of claims 10-18 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection of claims 10-18 has been withdrawn. 
4- However, upon further consideration, a new ground of rejection, based on the change of scope of the claimed invention in claims 10-18, is made over Liang, Gowda and Anayama in view of Huang (PGPUB 20160284103).
As to apparatus claims 1-9, the amendments and the corresponding arguments are found not persuasive to overcome the prior art Liang and Liang/Gowda, since the amendment pertains to an intended use of the apparatus and not to the inspection apparatus itself, i.e. the region of interest including electrodes of the elements on the substrate cannot be construed as part of the claimed apparatus, or its structure, but as a mere example of application of the inspection apparatus.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

5- The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

6- Claims 1-6 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Liang et al. (PGPUB No. 2008/0062429, cited by Applicants), hereinafter Liang.

As to amended claim 1, Liang teaches a substrate inspection apparatus and its method of use (Figs. 1-15 and Abstract; the substrate is being considered here as a mere intended use target which inspection necessitate the same apparatus) comprising: 
a first light source (12, 12a-b, 16a) configured to radiate an ultraviolet light (¶ 93-99, 171) onto a coated film of a substrate, the coated film being mixed with fluorescent pigments (the coated film of the substrate is not part of the claimed inspection apparatus, which can be used in any OCT thickness measurement apparatus and method involving samples containing fluorescent materials such as proposed in ¶ 10, 35, 87); 
a first light detector (camera 30, 32) configured to capture fluorescence generated from the coated film onto which the ultraviolet light is radiated, and to obtain a two-dimensional -2D- image of the substrate (¶ 94-99); 
a second light source configured to radiate a laser light onto a region among a plurality of regions of the substrate; a second light detector configured to obtain optical interference data generated from the region onto which the laser light is radiated (Figs. 13 and ¶ 125-134 for ex.; OCT system 80),
a memory configured to store information indicating a predetermined region of interest on the target (¶ 104, 107, 134, 152 for ex.);
a processor (38, 110) configured to:
	obtain the information indicating the region of interest from the memory; determine the region of interest, that is a first region among the plurality of regions of the target based on the information indicating the region of interest; control the second light source and the second light detector to obtain optical interference data generated from the first region (¶ 102-107, 128, 134-135, 152, 162; in the OCT section, Liang describes the position of the scanning element is computer controlled by computer system 110, i.e. positions of light paths (a-c), as well as scan starting positions, and their corresponding regions of interests on 20, must be stored in the memory of 110 so that they can be obtained and used in the OCT procedure; See ¶ 128, 134, 152-152); and
derive a thickness of the coated film of the first region based on the optical interference data (¶ 125-134, 166 for ex.; OCT 3D processing involves depth and size measurements, i.e. thickness of all the regions inspected);
wherein the region of interest is a region that includes electrodes of elements on the substrate (The amendment pertains to an intended use of the apparatus and not to the inspection apparatus itself, i.e. the region of interest including electrodes of the elements on the substrate cannot be construed as part of the claimed apparatus, or its structure, but as a mere example of application of the inspection apparatus. See also the rejection of Claim 4 hereunder).  

As to claim 2, Liang teaches the substrate inspection apparatus of claim 1, wherein the processor is configured to: derive an amount of spread of the coated film for each of the plurality of regions based on the 2D image; determine (like with the first region) a second region among the plurality of regions (See reference images of reference regions in Fig. 7 for ex.), wherein an amount of spread of the second region is less than or equal to a predetermined amount; control the second light source and the second light detector to obtain optical interference data generated from the second region (the different OCT images via the different scanned light paths); and derive a thickness of the coated film of the second region based on the optical interference data from the second region (Fig. 7 and ¶ 107, 125-134, 166).  

As to claim 3, Liang teaches the substrate inspection apparatus of claim 1, wherein the processor is configured to determine a third region among the plurality of regions, the third region including a defect on the substrate based on the 2D image, control the second light source and the second light detector to obtain optical interference data generated from the third region (the different OCT images via the different scanned light paths); and derive a thickness of the coated film of the third region based on the optical interference data from the third region (the carious region, considered as a third region since no indication about this third region is claimed, is considered as the one region with a defect, and the processor is programmed to detect it as shown for ex. in Figs. 5, 7 and ¶ 107, 125-134, 166).  

As to amended claim 4, Liang teaches the substrate inspection apparatus of claim 3, wherein the memory is further configured to store element arrangement information indicating arrangement of elements on the substrate, wherein the processor is further configured to determine a fourth region including electrodes of the elements among the plurality of regions by comparing the element arrangement information with the 2D image; control the second light source and the second light detector to obtain optical interference data generated from the fourth region (the different OCT images via the different scanned light paths) and derive a thickness of the coated film of the fourth region based on the optical interference data from the fourth region (the OCT scanning of the regions is considered as comprising multiple regions, fourth and so on, since no indication about this fourth region is claimed as shown for ex. in Figs. 5, 7 and ¶ 43 for ex. The electrodes are not part of the apparatus but of the separate target of interest on which the apparatus is used to inspect, and therefore is a non-limiting intended use, and the apparatus can as well be used on any sample, including semiconductors with electrodes. See rejection of claim 13 for ex., and ¶ 107, 125-134, 166). 

As to claims 5-6, Liang teaches the substrate inspection apparatus of claim 1, wherein a reflected light which is reflected from a surface of the coated film is used as a reference light; (Claim 6) wherein the processor is further configured to: obtain a sectional image showing a section cut in a first axial direction corresponding to a depth direction of the coated film, based on the optical interference data from the first region; and determine the thickness of the coated film of the first region based on a boundary line in the sectional image (¶ 125 for ex.; OCT and cross-sectional A, B and C-scans are tomographic imaging used to depth and thickness measurement and mapping).  

Claim Rejections - 35 USC § 103
7- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8- Claims 7-9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Liang in view of Gowda et al. (Patent No. 6507747, cited by Applicants), hereinafter Gowda.
As to claims 7-9, Liang teaches the substrate inspection apparatus of claim 5,
Liang does not teach expressly the apparatus wherein a reflectivity of the surface of the coated film with respect to the laser light is determined based on a fluorescent pigment mixing ratio of the coated film with which the fluorescent pigments are mixed, and wherein the fluorescent pigment mixing ratio is set to a value that enables the reflectivity to exceed a predetermined reference value; (claim 8) wherein the coated film is formed of at least one material selected from among acrylic, urethane, polyurethane, silicone, epoxy, an ultraviolet (UV) curable material, and an infrared (IR) curable material; (claim 9) wherein the surface of the coated film is formed to be a curved surface, even though these claims are not limiting the apparatus structure or capabilities but are considered as limiting the target being inspected (see rejection of claim 1). 
However, Gowda, in a same field of endeavor of OCT/reflection inspection, and which is cited/incorporated in Liang, in ¶ 35, discloses that such fluorescent imaging system and method can be applied, in association with OCT not only to tooth inspection but also to material characterization and industrial process monitoring (Col. 2 ll. 36-39 and Col. 10 l. 57-Col. 6 l. 5). One with ordinary skills in the art would have find it obvious to adapt Liang’s system and method to be used for inspecting semiconductor with films, being curved or not and formed of at least one material selected from among acrylic, urethane, polyurethane, silicone, epoxy, an ultraviolet (UV) curable material, and an infrared (IR) curable material, with fluorescent mixed pigments.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use Liang’s apparatus and method according to Gowda’s suggestions so that a reflectivity of the surface of the coated film with respect to the laser light is determined based on a fluorescent pigment mixing ratio of the coated film with which the fluorescent pigments are mixed, and wherein the fluorescent pigment mixing ratio is set to a value that enables the reflectivity to exceed a predetermined reference value; wherein the coated film is formed of at least one material selected from among acrylic, urethane, polyurethane, silicone, epoxy, an ultraviolet (UV) curable material, and an infrared (IR) curable material; wherein the surface of the coated film is formed to be a curved surface, with the advantage of effectively using the capabilities of the apparatus to thoroughly characterize circuits in industrial process monitoring (Gowda, col. 2 ll. 36-39).

9- Claims 10-18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Liang in view of Gowda, and further in view of Anayama et al. (Document No. WO2014/192734 in Espacenet presented as JP5920534, cited by Applicants and of which an Espacenet English translation was used in the first action of the parent application), hereinafter Anayama, and further in view of Huang (PGPUB 20160284103).

As to amended claim 10 and claims 11-15, Liang substrate inspection method (Figs. 1-15 and Abstract; method of use of apparatus) comprising the steps of 
radiating an ultraviolet light onto a coated film of a substrate, obtaining a 2D image of the substrate by capturing fluorescence generated from the coated film onto which the ultraviolet light is radiated (¶ 93-99, 171); 
obtaining, from a memory, information indicating a predetermined region of interest on the substrate; determining the region of interest, that is a first region among a plurality of regions of the substrate based on the information indicating the region of interest (¶ 102-107, 128, 134-135, 152, 162; in the OCT section, Liang describes the position of the scanning element is computer controlled by computer system 110, i.e. positions of light paths (a-c), as well as scan starting positions, and their corresponding regions of interests on 20, must be stored in the memory of 110 so that they can be obtained and used in the OCT procedure; See ¶ 128, 134, 152-152); 
radiating a laser light onto the first region and obtaining optical interference data generated from the first region by the laser light (Figs. 13 and ¶ 125-134 for ex.; OCT system 80); and 
deriving a thickness of the coated film of the first region based on the optical interference data from the first region  (¶ 125-134, 166 for ex.; OCT 3D processing involves depth and size measurements, i.e. thickness of all the regions inspected); (claim 11)  the method comprising: deriving an amount of spread of the coated film for each of the plurality of regions based on the 2D image; and determining (as with the first region) a second region among the plurality of regions (See reference images of reference regions in Fig. 7 for ex.), wherein an amount of spread of the second region is less than or equal to a predetermined amount; radiating a laser light onto the second region and obtaining optical interference data generated from the second region; and deriving a thickness of the coated film of the second region based on the optical interference data from the second region (Fig. 7 and ¶ 107); (Claim 12) the method comprising: determining a third region among the plurality of regions, the third region including a defect on the substrate based on the 2D image, and radiating a laser light onto the third region and obtaining optical interference data generated from the third region; and deriving a thickness of the coated film of the third region based on the optical interference data from the third region (the carious region, considered as a third region since no indication about this third region is claimed, is considered as the one region with a defect, and the processor is programmed to detect it as shown for ex. in Figs. 5, 7); (claim 13) the method comprising: determining a fourth region including elements on the substrate among the plurality of regions by comparing the 2D image with element arrangement information indicating arrangement of the elements on the substrate, radiating a laser light onto the fourth region and obtaining optical interference data generated from the fourth region; and deriving a thickness of the coated film of the fourth region based on the optical interference data from the fourth region (the OCT scanning of the regions is considered as comprising multiple regions, fourth and so on, since no indication about this fourth region is claimed as shown for ex. in Figs. 5, 7 and ¶ 43 for ex.); (Claim 14) wherein a reflected light which is reflected from a surface of the coated film is used as a reference light; (Claim 15) wherein the deriving the thickness of the coated film comprises: obtaining a sectional image showing a section cut in a first axial direction corresponding to a depth direction of the coated film, based on the optical interference data from the first region; and determining the thickness of the coated film of the first region based on a boundary line in the sectional image (¶ 125 for ex.; OCT and the cross-sectional A, B and C-scans are tomographic interferometric imaging, i.e. using object and reference lights, used to depth and thickness measurement and mapping).
Liang does not teach expressly the method applicable to the coated film being mixed with fluorescent pigments and wherein the region of interest is a region that includes electrodes of elements on the substrate; (Claim 13) the fourth region including electrodes.
However, Gowda, in a same field of endeavor of OCT/reflection inspection, and which is cited/incorporated in Liang, in ¶ 35, discloses that such fluorescent imaging system and method can be applied, in association with OCT not only to tooth inspection but also to material characterization and industrial process monitoring (Col. 2 ll. 36-39 and Col. 10 l. 57-Col. 6 l. 5). 
Moreover, Anayama teaches that it is well-known to the skilled person to consider coated film comprising fluorescent dyes in the measurement of thicknesses of recording medium (¶ 11, 16-22 for ex. and across the reference in pp. 14-15 and 25). 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use Liang’s apparatus and method according to Gowda’s and Anayama’s suggestions so that a reflectivity of the surface of the coated film, being mixed with fluorescent pigments; and the fourth region including electrodes, with the advantage of effectively using the capabilities of the apparatus to thoroughly characterize circuits in industrial process monitoring (Gowda, col. 2 ll. 36-39).
The combination of Liang, Gowda, Anayama still does not teach expressly wherein the region of interest is a region that includes electrodes of elements on the substrate.
However, and in a similar field of endeavor, Huang teaches an image analysis technology (Abstract and Figs. 1-6) using OCT based measurements (¶ 6-7, 12, 52-54 to measure thickness and depth of layers) possibly using fluorescence (¶ 6-8) and suggesting it to be used to examine compound semiconductor wafers (¶110), which suggests all the electric components, such as electrodes on substrates.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use  apparatus and method of Liang, Gowda and Anayama according to Huang’s suggestions so that the region of interest is a region that includes electrodes of elements on the substrate, with the advantage, taught by Huang, of effectively using the capabilities of the apparatus to thoroughly and non-destructively characterize circuits in industrial process monitoring (¶ 110).

As to claims 16-18, the combination of Liang, Gowda, Anayama and Huang teaches the substrate inspection apparatus of claim 14.
Liang does not teach expressly the apparatus wherein a reflectivity of the surface of the coated film with respect to the laser light is determined based on a fluorescent pigment mixing ratio of the coated film with which the fluorescent pigments are mixed, and wherein the fluorescent pigment mixing ratio is set to a value that enables the reflectivity to exceed a predetermined reference value; (claim 17) wherein the coated film is formed of at least one material selected from among acrylic, urethane, polyurethane, silicone, epoxy, an ultraviolet (UV) curable material, and an infrared (IR) curable material; (claim 18) wherein the surface of the coated film is formed to be a curved surface, even though these claims are not limiting the apparatus structure or capabilities but are considered as limiting the target being inspected (see rejection of claim 1). 
However, Gowda, in a same field of endeavor of OCT/reflection inspection, and which is cited/incorporated in Liang, in ¶ 35, discloses that such fluorescent imaging system and method can be applied, in association with OCT not only to tooth inspection but also to material characterization and industrial process monitoring (Col. 2 ll. 36-39 and Col. 10 l. 57-Col. 6 l. 5). One with ordinary skills in the art would have find it obvious to adapt Liang’s system and method to be used for inspecting semiconductor with films, being curved or not and formed of at least one material selected from among acrylic, urethane, polyurethane, silicone, epoxy, an ultraviolet (UV) curable material, and an infrared (IR) curable material, with fluorescent mixed pigments.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use Liang’s apparatus and method according to Gowda’s suggestions so that a reflectivity of the surface of the coated film with respect to the laser light is determined based on a fluorescent pigment mixing ratio of the coated film with which the fluorescent pigments are mixed, and wherein the fluorescent pigment mixing ratio is set to a value that enables the reflectivity to exceed a predetermined reference value; wherein the coated film is formed of at least one material selected from among acrylic, urethane, polyurethane, silicone, epoxy, an ultraviolet (UV) curable material, and an infrared (IR) curable material; wherein the surface of the coated film is formed to be a curved surface, with the advantage of effectively using the capabilities of the apparatus to thoroughly characterize circuits in industrial process monitoring (Gowda, col. 2 ll. 36-39).



Conclusion

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886